DETAILED ACTION
This office action is in response to the amendment filed on 4/25/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5, 7 and 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 7 and 12 of prior U.S. Patent No. 10734917 (hereinafter ‘917). This is a statutory double patenting rejection.
Regarding claim 1, ‘917 discloses a power conversion device comprising: three inverters configured to convert DC power of a DC bus into single-phase AC power; and a controller configured to, for each of the three inverters: generate a fundamental wave for generating one-phase of three-phase AC power, the fundamental wave having a fundamental frequency; generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental wave; increase an amplitude of the adjustment wave in a first amplitude modification operation in response to an increase in an amplitude of the fundamental wave in a first range; reduce the amplitude of the adjustment wave in a second amplitude modification operation in response to an increase in the amplitude of the fundamental wave in a second range; switch between the first amplitude modification operation and the second amplitude modification operation in response to the amplitude of the fundamental wave exceeding a predetermined threshold between the first range and the second range; add the adjustment wave to the fundamental wave to generate a phase voltage; and output the phase voltage to generate the three-phase AC power (Claim 1).  
Regarding claim 2, ‘917 discloses the power conversion device according to claim 1, wherein an initial phase of the adjustment wave prior to generating the phase voltage is offset from an initial phase of the fundamental wave so as to reduce a voltage ripple occurring in the DC bus at a frequency that is double the fundamental frequency of the fundamental wave (Claim 1).  
Regarding claim 3, ‘917 discloses the power conversion device according to claim 2, wherein a phase angle of the initial phase of the adjustment wave is less than four times a power factor angle of the three- phase AC power (Claim 2).  
Regarding claim 4, ‘917 discloses the power conversion device according to claim 2, wherein a phase angle of the initial phase of the adjustment wave is between 1.8 times and 2.2 times a power factor angle of the three-phase AC power (Claim 3).  
Regarding claim 5, ‘917 discloses the power conversion device according to claim 1, further comprising: a power source configured to generate an input AC voltage at a voltage amplitude greater than the amplitude of the fundamental wave; and one or more rectifier circuits configured to rectify the input AC voltage and to output the rectified input AC voltage to the DC bus (Claim 7).  
Regarding claim 7, ‘917 discloses a power conversion device comprising: three inverters configured to convert DC power of a DC bus into single-phase AC power; and a controller configured to, for each of the three inverters: generate a fundamental wave for generating one-phase of three-phase AC power, the fundamental wave having a fundamental frequency; generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental wave; add the adjustment wave to the fundamental wave to generate a phase voltage determine a difference in voltage between a maximum voltage associated with an amplitude of the phase voltage and a voltage of the DC bus; AMFNDMENTPAGE 3 OF 10Do. No. FP18-0579-01US-YSK SERIAL No. 16/892287subtract the difference in voltage from the amplitude of the phase voltage; and output the phase voltage to generate the three-phase AC power (Claim 12).  
Regarding claim 8, ‘917 discloses  the power conversion device according to claim 7, wherein a initial phase of the adjustment wave is offset from an initial phase of the fundamental wave so as to reduce a voltage ripple occurring in the DC bus at a frequency that is double the fundamental frequency of the fundamental wave (Claim 12).  

Allowable Subject Matter
Claims 19, 21 and 22 are allowed.
Claims 6 and 9-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art fails to disclose: “...the controller is further configured to, prior to outputting the phase voltage: determine a difference in voltage between a maximum voltage associated with an amplitude of the phase voltage and a voltage of the DC bus; and subtract the difference in voltage from the amplitude of the phase voltage.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 9, the prior art fails to disclose: “...a phase angle of the initial phase of the adjustment wave is less than four times a power factor angle of the three- phase AC power.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 10, the prior art fails to disclose: “...a phase angle of the initial phase of the adjustment wave is between 1.8 times and 2.2 times a power factor angle of the three-phase AC power.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 11, the prior art fails to disclose: “...a power source configured to generate an input AC voltage at a voltage amplitude greater than the amplitude of the fundamental wave; and one or more rectifier circuits configured to rectify the input AC voltage and to output the rectified input AC voltage to the DC bus.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 12, the prior art fails to disclose: “...the controller is configured to modify the amplitude of the adjustment wave to be between 0.5 times and 1.5 times the amplitude of the fundamental wave.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 13, the prior art fails to disclose: “...the controller is further configured to: increase an amplitude of the adjustment wave in a first amplitude modification operation in response to an increase in an amplitude of the fundamental wave; and  gradually reduce the amplitude of the adjustment wave in a second amplitude modification operation such that the amplitude of the phase voltage is kept approximately equal to a voltage of the DC bus.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...one or more series connected multi-level inverter in which AC sides of a plurality of inverter circuits are connected in series.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 19, the prior art fails to disclose: “...wherein an amplitude of the fundamental wave is smaller than a voltage amplitude of the input AC voltage; generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental wave; add the adjustment wave to the fundamental wave to generate a phase voltage; and output the phase voltage to generate the three-phase AC power, wherein an initial phase of the adjustment wave prior to generating the phase voltage is offset from an initial phase of the fundamental wave so as to reduce a voltage ripple occurring in the DC bus at a frequency that is double the fundamental frequency of the fundamental wave.” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 21, the prior art fails to disclose: “...a controller configured to control the three inverters so as to generate three-phase AC power, wherein the controller is further configured to, for each of the three inverters: generate a fundamental wave for generating one-phase of the three-phase AC power, the fundamental wave having a fundamental frequency; generate an adjustment wave having a frequency that is triple the fundamental frequency of the fundamental wave; add the adjustment wave to the fundamental wave to generate a phase voltage, wherein an initial phase of the adjustment wave prior to generating the phase voltage is AMFNDMENTPAGE 6 OF 10Do. No. FP1 8-0579-01US-YSK SERIAL No. 16/892287offset from an initial phase of the fundamental wave by a phase angle substantially two times a power factor angle of the three-phase AC power, and wherein a voltage amplitude of the adjustment wave prior to generating the phase voltage is substantially equal to an amplitude of the fundamental wave; and output the phase voltage to generate the three-phase AC power.” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838